Exhibit PRESS RELEASE deltathree Appoints Effi Baruch Interim Chief Executive Officer and President New York, NY – December 10, 2008 – deltathree, Inc. (OTCBB: DDDC.OB), a leading provider of Voice over Internet Protocol (VoIP) hosted communications solutions for resellers, end-users and service providers worldwide, announced that the company has appointed Mr. Effi Baruch interim Chief Executive Officer and President. The appointment follows the resignation of Mr. Dror Gonen from the roles of deltathree Chief Executive Officer, President and Director. Mr. Gonen will remain an employee of the company for a period of forty-five days to assist in the transition process. Mr. Effi Baruch, Chief Executive Officer and President of deltathree, stated, “I am honored to take on this expanded leadership role in order to continue to leverage deltathree’s innovative VoIP solutions in the global telecommunications market. On behalf of the Board of Directors and the deltathree team, I would like to thank Dror for his guidance in transitioning the company through its recent corporate restructuringas well as our cost reduction and efficiency initiatives aimed at stabilizing our business and bringing deltathree’s operating costs in line with current revenues and market conditions. Our efforts in these areas have yielded measurable improvements and, combined with our recently-announced expected receipt of additional working capital, provide a stronger basis entering 2009.While Dror is stepping down for personal reasons, I look forward to continuing to work with him though this succession in order effect a seamless transition. Looking ahead, the Board of Directors and I are continuing to actively pursue a range of potential financing activities aimed at securing additional capital funding as well as transaction options.” Mr.
